Appellant calls our attention to an inaccurate statement in our original opinion to the effect that as a result of appellant's confession "the gun with which the killing was done was found in appellant's field." Officers took appellant to his field and with a pitch fork appellant uncovered the gun where he had "plowed it under." This occurred during the day preceding the making of the written confession that night. We have again carefully examined appellant's claim that this written confession was not "voluntary." The question was submitted to the jury under appropriate instructions. We find no basis for predicating a holding that the confession was improperly received in evidence. This was the effect of the announcement in our former opinion independent of the inaccuracy pointed out.
The court instructed the jury that if appellant killed deceased voluntarily and with malice aforethought his punishment could be assessed at death, or by confinement in the penitentiary for life, or for any term of years not less than two, but did not tell them that unless from all the facts and circumstances the jury believed appellant was prompted and acted with malice aforethought the punishment could not exceed five years. No exception was taken to the charge because of such omission, and no special charge supplying it was requested. In no way was it called to the trial court's attention that appellant desired such instruction. Appellant urges in this court that the omission mentioned was fundamental error because in Chapter 274, Acts 40th Legislature, Reg. Sess., page 412, it is provided that in all cases of murder the court shall define "malice aforethought" and apply that term by appropriate instructions to the facts, and tell the jury that unless the killing was upon malice aforethought the punishment should not be more than five years. To uphold appellant's contention would in effect be to declare that the act of the Legislature just referred to repealed — in so far as they apply to trials for murder — Articles 658, 660 and 666, of the C. C. P., which require objection to the charge to be presented in writing at the time of trial. Such is not our understanding of the purpose or effect of the act of the 40th Legislature referred to.
It occurs to us that the omission now complained of could in no event have harmed appellant under the facts of the present case, which do not even suggest that the killing was other than upon malice aforethought.
The motion for rehearing is overruled.
Overruled. *Page 635